Title: John Cooper to John Adams, 21 Jul. 1786
From: Cooper, John
To: Adams, John


          
            
              May it please Your Excellency
            
            

              No: 21 Holles Street
                ClareMarket

              21st: July 1786
            
          

          An Englishman, but one who was ever a strong Advocate and
            wellwisher to the American Cause, most respectfully begs to lay the following before
            You—
          Having spent the early part of my life in the East Indies, and
            since my return being employed to do the writing of the King’s Commissioners when at
            Philadelphia and New York, it occurred to me how matters would end before Peace was
            concluded; and I mentioned to John Temple Esqre in July 1778
            a wish that I might be useful in East India matters—Mr.
            Temple on his then returning to England told me he had
            spoke of it to Mr: Laurens, but it was too soon to take up
            East India Affairs; and a confinement of three Years to a Sick bed, with a long
            fruitless Attendance in hopes of a promised provision, has prevented my being so active
            as I wished—But as the East India Trade may be an Object which America would wish to
            encrease, and which I am convinced the Politicks of this Country, as they are now
            carried on never can manage; I beg leave to send your Excellency a List of some Books,
            Chart &ca which I was Years in collecting, and which
            I am confident would prove highly useful in the extension of East India Commerce—
          My disappointments and having buried a valuable Wife and Boy, are
            other motives which make me wish to dispose of this Collection, but particularly as I am
            precluded from returning to the East Indies in the Company’s Service.
          Your Excellency on calling to mind so remarkable a Paper as the
            Letter to Congress dated in Philadelphia June 1778, and signed Carlisle, W Eden, and Geo
            Johnstone will probably recognize this hand writing—and should you approve of seeing
            what is mentioned in the enclosed list, or purchasing the same—On being honored with
            your Commands I will immediately attend with them
          I beg the Honor to subscribe myself with the profoundest respect /
            May it please your Excellency / Your most Obedient & humble servt.
          
            
              .John Cooper
            
          
        